DETAILED ACTION
Amended claims filed 8 January 2021 have been entered. Claims 1-22 remain pending. The amendments have overcome the 112(b) rejection and claim objections of the 8 September 2020 Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (US 2015/0377536) (“West”) in view of Pham et al. (US 2002/0157409) (“Pham”).
Regarding claim 1, West discloses a drive controller for a motor of a compressor (fig 3, compressor motor controller 310, para 0044), the drive controller comprising: a drive circuit (switching elements 345 and 325, bus rail 340, and control circuitry, para 0044-0045) that configured to apply voltages to windings of the motor (motor windings 380, 385, para 0044); a speed control module (speed command 520 portion of controller 160, para 0045) configured to control the drive circuit to rotate the motor at a requested speed (speed 510 of motor 170 matches the speed command 520, para 0045); a speed determination module (controller 160 controls speed, para 0045) configured to (i) receive a demanded speed (speed command 520, para 0045) and (ii) generate the requested speed based on the demanded speed (controller generates PWM drive signal from speed command 520, para 0045), wherein the speed determination module is configured to: increase the requested speed from zero up to a predetermined dwell speed (fig 8, 12, speed trajectory from start to predetermined speed limit in dwell period, para 0009, 0057-0061), monitor a torque demand (monitor a torque demand is an West does not disclose in response to the torque demand being greater than the first torque threshold: increment a first counter … compare the first counter with a first counter threshold when the requested speed is zero, wherein the first counter threshold is greater than or equal to two, in response to the first counter being less than the first counter threshold, wait a predetermined delay time and then increase the requested speed from zero up to the predetermined dwell speed, wherein in response to the first counter being equal to the first counter threshold, (i) power down the motor and (ii) prevent the motor from being automatically restarted.
Pham teaches a compressor with a delay controller wherein  in response to an analogous shutdown event: increment a first counter (count shutdown events, para 0071) ... compare the first counter with a counter threshold when the requested speed is zero (requested speed is zero because the controller will not issue a start command until the number of shutdown events has been considered, para 0071), wherein the first counter threshold is greater than or equal to two (four shutdown events, para 0071),  in response to the first counter being less than a first counter threshold (counter of shutdown events, below four events, automatic restarts are attempted, para 0071), the speed determination module waits a predetermined delay time and then increases the requested speed from zero (start logic prohibits compressor from restart until after an appropriate time delay, para 0064; restart delay timer must complete timing before automatic restart is attempted, para 0071) wherein in response to the first counter reaching the first counter threshold, the speed determination module (i) powers down the motor and (ii) prevents the motor from being automatically restarted, first counter threshold is greater than or equal to two (counter of shutdown events, at four events no automatic It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the automatic restart counter, threshold to prevent automatic restarts and the delayed start of Pham into the automatic restart and automatic shutdown control of West (West, stopping threshold, para 0009, automatic restarts, para 0053) in order to prevent overheating due to excessive restarts in a given period of time (Pham, para 0071). 
Regarding claim 2 dependent on 1, West discloses wherein the threshold speed is a predetermined percentage of the requested speed (speed trajectory is based on speed command 520; inherently the two speeds are percentages of each other, para 0045).
Regarding claim 3 dependent on 2, West teaches wherein the predetermined percentage is a result effective variable (speed is compared to an under speed in order to determine whether the speed is at a speed threshold in order to avoid compressor damage, para 0007-0008). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values of 20 percent can be used for these result effective variables, in order to avoid compressor damage at a lower speed that indicates excessive torque (West, para 0059).
	Regarding claim 4 dependent on 1, West discloses wherein the threshold speed and the predetermined time interval are programmed so that presence of liquid refrigerant in the compressor upon startup of the motor is not identified as the locked rotor condition (the stop command in para 0050 is based only on current exceeding a threshold; excessive torque causing a shutdown is not exclusive to liquid clearing mode, para 0013).
	Regarding claim 10 dependent on 1, West discloses wherein the locked rotor protection module acquires the estimated speed of the motor upon the earlier of (i) expiration of the predetermined time interval (the controller follows the speed of compressor, and selects a 
Regarding claim 11 dependent on 10, West teaches wherein the predetermined time interval (predetermined period of time for compressor to hit current limit, para 0009), the predetermined dwell speed (speed at dwell time, para 0009), the predetermined dwell time period (dwell time, para 0009), the speed determination module ramps the requested speed from zero up to the predetermined dwell speed (speed trajectory after dwell time, para 0009), and the threshold speed as a percentage of the requested speed (speed is compared to an under speed to determine whether speed is at threshold, para 0007-0008) are result effective variables. The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values can be used for these result effective variables, in order to optimize compressor startup to manage liquid clearing, and excessive current (para 0007-0009), and also to avoid compressor damage at a lower speed that indicates excessive torque (West, para 0059). Therefore, West renders obvious the following values as result effective variables: the time interval of 12 seconds, the dwell speed of 3600 rpm, the dwell time period of 120 seconds, the speed ramp from zero up to the predetermined dwell speed at 1000 rpm per second, and the threshold speed of 20 percent of the requested speed.
It should be noted that process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 12, West discloses a method of operating a drive controller for a motor of a compressor (fig 3, compressor motor controller 310, para 0044), the method comprising: applying voltages to windings of the motor (motor windings 380, 385, para 0044); receiving a demanded speed (speed command 520, para 0045); generating a requested speed based (speed 510 of motor 170 matches the speed command 520, PWM drive signal, para 0045) on the demanded speed, wherein generating the requested speed includes: increasing the requested speed from zero up to a predetermined dwell speed (dwell period speed, para 0009), monitoring a torque demand (monitor a torque demand is an intended result of the controller which is already sufficient to accomplish said torque monitoring, therefore the method of monitoring will not be given patentable weight; West is capable of monitoring torque because a torque of motor 170 is measured, para 0048; in some embodiments torque is measured to determine if it exceeds the limit, para 0007), in response to the torque demand being greater than a first torque threshold (torque of motor 170 exceeds a predetermined value, para 0048; damaging motor torque, par 0059): … ramping the requested speed from the predetermined dwell speed down to zero at a predetermined rate (fig 12, velocity command ramps downward between the approximately 11.5 sec and 12.5 sec interval to prevent damage from compressor from an abrupt power interrupt, para 0080), … in response to the first counter reaching a first counter threshold, (i) powering down the motor (command to drive stop supplying current to motor, para 0013; motor stopped, para 0050, 0053, 0057, 0059) and (ii) preventing the motor from being automatically restarted (fig 4, if motor control command is configured not to operate the drive, then motor is not operated, para 0040-0041), in response to the torque demand being less than the first torque threshold (torque is monitored during dwell period, para 0009, a slight delay of torque not exceeding the predetermined value within the predetermined time is contemplated, para 0049): maintaining the requested speed at the predetermined dwell speed for a predetermined dwell time period (a slight delay during start-up is expected, para 0049, a dwell time can be put in the start West does not disclose In response to the torque demand being greater that the first torque threshold, incrementing a first counter … comparing the first counter with a first counter threshold when the requested speed is zero, wherein the first counter threshold is greater than or equal to two, in response to the first counter being less than a first counter threshold, waiting a predetermined delay time and then increasing the requested speed from zero up to the predetermined dwell speed, in response to the first counter being equal to the first counter threshold, (i) powering down the motor and (ii) prevents the motor from being automatically restarted.
Pham teaches a compressor with a delay controller wherein in response to an analogous shutdown event: increment a first counter (count shutdown events, para 0071) ... compare the first counter with a counter threshold when the requested speed is zero (requested speed is zero because the controller will not issue a start command until the number of shutdown events has been considered, para 0071), wherein the first counter threshold is greater than or equal to two (four shutdown events, para 0071), in response to the first counter being less than a first counter threshold (counter of shutdown events, below four events, automatic restarts are attempted, para 0071), waiting a predetermined delay time and then increases the requested speed from zero (start logic prohibits compressor from restart until after an appropriate time day, para 0064) wherein in response to the first counter reaching the first counter threshold, the speed determination module (i) powers down the motor and (ii) prevents the motor from being automatically restarted, first counter threshold is greater than or equal to two (counter of shutdown events, at four events no automatic restarts are attempted, para 0071). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the automatic restart counter, threshold to prevent automatic restarts and the delayed start of Pham into the automatic restart and automatic shutdown 
Regarding claim 13 dependent on 12, West discloses wherein the threshold speed is a predetermined percentage of the requested speed (speed trajectory is based on speed command 520; inherently the two speeds are percentages of each other, para 0045).
Regarding claim 14 dependent on 13, West teaches wherein the predetermined percentage is a result effective variable (speed is compared to an under speed in order to determine whether the speed is at a speed threshold in order to avoid compressor damage, para 0007-0008). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed values of 20 percent can be used for these result effective variables, in order to avoid compressor damage at a lower speed that indicates excessive torque (West, para 0059).
	Regarding claim 15 dependent on 12, West discloses wherein the threshold speed and the predetermined time interval are programmed so that presence of liquid refrigerant in the compressor upon startup of the motor is not identified as the locked rotor condition (excessive torque causing a shutdown is not exclusive to liquid clearing mode, para 0013; for example, the stop command in para 0050 is based only on current exceeding a threshold).
	Regarding claim 21 dependent on 12, West discloses wherein the acquiring includes acquiring estimated speed of the motor upon the earlier of (i) expiration of the predetermined time interval (the controller follows the speed of compressor, and selects a predetermined speed limit and predetermined period of time to provide a liquid clearing function”, para 0009) or (ii) a beginning of the predetermined dwell time period.
Regarding claim 22 dependent on 21, West teaches wherein the predetermined time interval (predetermined period of time for compressor to hit current limit, para 0009), the predetermined dwell .

Claims 5-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Pham in view of Dudley (US 2004/0194485) (“Dudley”).
Regarding claim 5 dependent on claim 1, West in view of Pham does not disclose wherein the locked rotor protection module is configured to identifying the locked rotor condition, initiate heating of the compressor in response to identifying the locked rotor condition.  
Dudley teaches a refrigeration compressor driven by an electric motor wherein the locked rotor protection module is configured to identifying the locked rotor condition, initiate heating of the compressor in response to identifying the locked rotor condition (fig 6, the compressor startup procedure stops the compressor on detection of liquid at the suction inlet, it then runs the heater for 10 It would have been obvious to one of ordinary skill in the art prior to the date the claimed invention was effectively filed to combine the crankcase heater 11 and safety circuit for slug detection and lockout of the compressor of Dudley with the refrigeration motor of West in order to prevent slugs of refrigerant at startup (Dudley abstract) from causing damage to the driven pump and to the driving motor of West. 
	Regarding claim 6 dependent on 1, West discloses wherein the locked rotor protection module is configured to increment a second counter in response to identifying the locked rotor condition. West does not disclose wherein the locked rotor protection module is configured to increment a second counter in response to identifying the locked rotor condition.
Dudley teaches wherein the locked rotor protection module is configured to increment a second counter (heating cycle counter, para 0029) in response to identifying the locked rotor condition (heating cycle counter is triggered by both the sensed presence of liquid and the running of the heating cycle, para 0029; this count is separate from the simple count of number of restarts, para 0029). It would have been obvious to one of ordinary skill in the art prior to the date the claimed invention was effectively filed to combine the crankcase heater 11 and safety circuit for slug detection and lockout of the compressor of Dudley with the refrigeration motor of West in order to prevent slugs of refrigerant at startup (Dudley abstract) from causing damage to the driven pump and to the driving motor of West. 	Regarding claim 7 dependent on 6, West discloses wherein the locked rotor protection module is configured to permit the motor to be automatically restarted after a predetermined delay following identification of the locked rotor condition (restarts of compressor 110, para 0053).
	Regarding claim 8 dependent on 7, Dudley teaches wherein the locked rotor protection module, is configured to, in response to the second counter reaching a second counter threshold, 
	Regarding claim 9 dependent on 6, Dudley discloses wherein the locked rotor protection module is configured to clear the second counter in response to the estimated speed being greater than the threshold speed (counter of heater attempts is reset after the compressor successfully runs, which is implicitly at operating speed, and then shutting off, para 0036).
Regarding claim 16 dependent on claim 12, West in view of Pham does not disclose further comprising initiating heating of the compressor in response to identifying the locked rotor condition.  
Dudley teaches a refrigeration compressor driven by an electric motor wherein the locked rotor protection module initiates heating of the compressor in response to identifying the locked rotor condition (fig 6, the compressor startup procedure stops the compressor on detection of liquid at the suction inlet, it then runs the heater for 10 minutes, then attempts to restart the compressor, para 0029). West and Dudley are analogous arts because both concern longevity of the electric motor driving a pump in a refrigeration system. It would have been obvious to one of ordinary skill in the art prior to the date the claimed invention was effectively filed to combine the crankcase heater 11 and safety circuit for slug detection and lockout of the compressor of Dudley with the refrigeration motor of West in order to prevent slugs of refrigerant at startup (Dudley abstract) from causing damage to the driven pump and to the driving motor of West.
Regarding claim 17 dependent on 12, West discloses wherein the locked rotor protection module is configured to increment a second counter in response to identifying the locked rotor condition. West does not disclose wherein the locked rotor protection module is configured to increment a second counter in response to identifying the locked rotor condition.
Dudley teaches wherein the locked rotor protection module is configured to increment a second counter (heating cycle counter, para 0029) in response to identifying the locked rotor condition It would have been obvious to one of ordinary skill in the art prior to the date the claimed invention was effectively filed to combine the crankcase heater 11 and safety circuit for slug detection and lockout of the compressor of Dudley with the refrigeration motor of West in order to prevent slugs of refrigerant at startup (Dudley abstract) from causing damage to the driven pump and to the driving motor of West.
Regarding claim 18 dependent on 17, West discloses automatically restarting the motor after a predetermined delay following identification of the locked rotor condition (restarts of compressor 110, para 0053).
	Regarding claim 19 dependent on 18, Dudley teaches in response to the second counter reaching a second counter threshold, prevents the motor from being automatically restarted (after three unsuccessful heating cycles, the compressor is locked out before another attempt at starting can be made, para 0029).
	Regarding claim 20 dependent on 17, Dudley teaches clearing the second counter in response to the estimated speed being greater than the threshold speed (counter of heater attempts is reset after the compressor successfully runs, which is implicitly  at operating speed,  and then shutting off, para 0036).

Response to Arguments
Applicant's arguments filed 8 September 2020 have been fully considered but they are not persuasive. 


Applicant’s argument addresses A) West teaching a Ramp to Zero, B) West in view of Pham teaching a Counter and C) West teaching a Locked Rotor.
A) WEST TEACHING A RAMP TO ZERO
Applicant argues that West does not teach “a speed determination module configured to ramp a requested speed from a predetermined dwell speed down to zero at a predetermined ramp rate in response to a torque demand being greater than a first torque threshold.” 
Applicant generally cites to West, “liquid clearing function” (West, par 0047-0050) and in particular to par 0050, in support of their argument.  Examiner notes that West discloses several alternative embodiments and that applicant’s argument hinges on an embodiment that was not cited in the previous office action. Applicant has not indicated why the particular reading of paragraph 0050 is a critically necessary step of West that must be followed in all other embodiments. West clearly indicates throughout the specification that there are several alternative embodiments. A reference can be cited for all that it contains and applicant can not limit its interpretation to one favorable embodiment.
Applicant’s argument hinges on a reading of paragraph 0050 which describes a first start-up mode with a current limit 660, and a speed threshold 680 that the motor must exceed before removing the current limit 660 and allowing the compressor to operate in a second mode / run mode. Applicant argues that this paragraph indicates that if the motor torque exceeds a threshold, the motor controller continues operation (Remarks, page 13, second paragraph). Applicant is misstating the relationship between torque, speed and electrical current. Paragraph 0050 is directed toward a current limit 660 to prevent damage. A person of ordinary skill in the art would recognize that paragraph 0050 describes a protection from an overloaded and under-speed, which leads to excessive amounts of current converting to heat, which damages the motor. In any case, paragraph 50 was not the embodiment of West cited in the previous office action.
There are several embodiments that are capable of, or inherently accomplish, the claimed functional limitations. As a rule, functional limitations will be interpreted as “capable of” without limitation on how it is achieved, until further definition of how it achieves it. There are at least two embodiments of West that disclose configurations that are capable of meeting the recited claim language. Both embodiments include the speed trajectory starting automatically on startup.
In both cases, Paragraph 0009 discloses the “speed trajectory” function with a dwell speed (predetermined speed limit, line 4, par 0009, See Office Action, line 13 of claim 1, page 4 ). In contrast to applicant’s assertion, West discloses that the dwell speed can be automatically followed upon starting the compression (West, line 21-23, par 0009). Since the dwell speed is automatically in place, any automatic shutdown for torque that occurs after startup would potentially shutdown during the dwell period.
In the first case, Paragraphs 0009 and 0059 disclose a “speed trajectory” function motor shutdown for stopping operation for motor current exceeding a limit (office action, line 2, page 5, par 0009, 0059), this shutdown is to prevent damage from excessive current or torque (par 0059). This damaging level of excessive torque is the claimed torque threshold. Since, West expressly explains that they are monitoring current to prevent excessive torque, a shutdown for excessive current is inherently also a shutdown for excessive torque. A person of ordinary skill in the art would recognize that while speed is held constant in the above dwell phase, since current and torque are directly related, an increase in current is equivalent to an increase in torque.
It is important to note that applicant has not claimed nor disclosed the structure by which torque demand is monitored. A review of applicant’s specification does reveal several sensors in paragraphs 0009 and 0060, 0062, namely pressure sensors, temperature sensors, current sensors, and voltage sensors. From the structure disclose in the specification, it appears that applicant contemplated only conventional means of torque monitoring; which includes the current monitoring of West. 
Notwithstanding the point that, in this case, measuring excessive torque or current is equivalent, it is also obvious to use either reference term. West’s stated goal of the “speed trajectory” shutdown is prevention of excessive torque and motor currents (par 0059), and West is capable of measuring torque based upon current (par 0007), it would be an obvious simple substitution to measure either in terms of torque or motor current, to achieve the expected protection against excessive motor torque and current (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
In the second case, the liquid clearing function can be triggered by excessive torque (para 0048). The liquid clearing function is not necessarily started automatically at each start (par 0047). Therefore, in the case where the speed trajectory is automatically started and the liquid clearing function is not automatically started, an excessive torque during the speed trajectory dwell time, would trigger the liquid clearing function. Whereby, while in the liquid clearing mode, the method is capable of multiple subsequent torque shutdowns (par 0048). Therefore in the case of an automatic start in the speed trajectory mode without an automatic start of the liquid clearing function, West teaches the cited claim limitations.

B) WEST IN VIEW OF PHAM TEACHING A COUNTER
Applicant’s argument regarding the combination of Pham and West repeats the arguments in their last office action. Examiner has included further explanation in light of case law (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). Examiner has also included a restatement of examiner’s arguments used the first office action.
Applicant further argues that the Pham delay controller and shutdown counter of Pham can not be combined with West because Pham increments for High Discharge Temperature Shutdown Events, and does not count torque events. This is not persuasive. Pham is cited for teaching a counter to prevent excessive automatic restarts after shutdown events (West par 0053). Pham teaches a counter to prevent 
It is well known in the mechanical arts to automatically shutdown equipment for a problem, then to attempt an automatic restart, perhaps avoiding the problem on the restart without further intervention. It stands to reason that if the problem does not resolve itself on the restart, and instead continues to exist, that the same problem would cause another automatic shutdown. It would be obvious to a person of ordinary skill in the art that repeatedly encountering the same automatic shutdown problem indicates that the problem is not going away. A person of ordinary skill in the art would be compelled to investigate the problem to determine the extent of the problem and its impact on equipment and operations. These inferences of obviousness would have been drawn from the creative steps that a person of ordinary skill in the art would normally employ (KSR, 550 U.S. 398 415-421, 82 USPQ2d 1385, 1395-97 (2007)). The claimed subject matter merely combines the familiar elements of an automatic shutdown counter preventing excessive restarts of Pham, with an automatic shutdown with restarts of West. The rule is that, if a technique has been used to improve one device and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (KSR).
In this case, the technique of counting shutdown and restart events has been used to improve Pham, and a person of ordinary skill in the art would recognize that the counter would improve a similar automatic shutdown and restart device in the same way. Furthermore, it is well within the skill of an ordinary practitioner in the art to program a controller to count an event and prevent a start when that count is too high. Therefore applying the technique of the excessive restart counter limit of Pham to improve the automatic restart of West in the same way is obvious as a matter of law (KSR). 
(Repeated) Exemplary rationales for combination are included in MPEP § 2143. The MPEP indicates that to reject a claim based on the rationale Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"  (2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product);  (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and  (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case, as explained in the rejection above, the base reference is West, which discloses a compressor which monitors torque, and causes a shutdown for excessive torque, and initiates an automatic restart. The prior art Pham teaches a compressor the known technique of counting automatic restarts, and further preventing excessive restarts. This teaching of Pham is applicable to West because it applies to compressors with automatic restarts. One of ordinary skill in the art would recognize that incorporating the automatic restart counter of Pham into West to prevent excessive automatic restarts would yield an improved system because it would prevent damage to the compressor of West, and allow the operator to inspect the cause of the malfunction before either repairing the problem or removing the compressor from service. 
Applicant’s argument that Pham does not cure West, because Pham teaches a counter for high discharge temperature shutdown events, misstates the combination. West is cited as teaching a speed controller that causes a shutdown due to a high torque demand (West, para 0007-0009), which is the claimed “a speed determination module … that in the response to the torque demand being greater 
C) WEST TEACHING A LOCKED ROTOR
Applicant argues that the West liquid clearing function does not disclose the claimed locked rotor protection module. Applicant argues that the liquid clearing function does not refer to a rotor.
This is not persuasive. West clearly makes references to rotation of a compressor rotor or rotation of the compressor throughout the specification (par 0001-0006, 0041, 0046, 0062, 0069-0070). West clearly discloses that the liquid clearing function is related a reduction of speed of the rotor in multiple ways. In the first case, West discloses that the liquid clearing function occurs in the event that speed of the motor does not exceed a speed threshold, par 0053. In the second case, West discloses a torque limit to prevent a current spike implicitly teaches a specific speed because the torque measurement detecting a current spike must correlate to a range of speeds; because higher starting torques are expected at initial start with very low speeds, while lower operational torques are expected at higher operational speeds; if the controller did not adjust for this change in expected torque level for the starting vs operation torque, the torque limiting would be ineffective. In the third case, West discloses a reversing direction and a velocity monitoring of the motor (par 0075-0081).
Applicant further argues that West teaches a current spike to clear a collected liquid, and does not suggest a locked rotor protection module. Applicant is narrowly reading the term locked rotor protection module. The limitation will be evaluated based on the claimed language. The locked rotor 
Applicant’s arguments are not persuasive and the rejection based on West and Pham is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746